Exhibit 10.3

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”), entered into as of
_________, 2015, sets forth the terms and conditions of an award (this “Award”)
of restricted stock units (“Units”) granted by The Best One, Inc., a Florida
corporation (the “Company”), to ____________ (the “Recipient”).

WHEREAS, the Company has employed the Recipient to perform specialized services
for the Company pursuant to that certain Agreement by and between Company and
Recipient dated _______________, 2014;

WHEREAS, the Company granted the Recipient the Award of Units on
_________________, 2014 (the “Grant Date”) on the terms and conditions agreed to
as follows:

1. Award. On the Grant Date, the Recipient was granted _______ Units. Any
certificates issued upon vesting of the Units shall contain an appropriate
restrictive legend.

2. Vesting. The Units shall vest quarterly in equal increments with the first
vesting date being three months from the Grant Date, subject to the Recipient
continuing to perform services for the Company on each applicable vesting date.
Vested Units shall be paid out in the form of shares of the Company’s common
stock (“Common Stock”) with delivery of the Common Stock to take place on the
Second Anniversary of the Grant Date (the “Delivery Date”). The Company will
issue to the Recipient, in settlement of the Units and subject to the provisions
of Section 7 below, the number of whole shares of Common Stock that equals the
number of whole Units that become vested (less any shares of Common Stock
withheld to satisfy applicable tax withholding requirements), and the vested
Units will cease to be outstanding upon your receipt of such shares of Common
Stock. No fractional shares will be issued in settlement of Units. The Units
shall fully vest upon a Change of Control (which means a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), as may be amended from time to time). Provided, however,
the proposed merger with Tiger Media, Inc. shall not be deemed to be a Change of
Control as long as Tiger Media, Inc. assumes the Units and the obligations under
this Agreement. Termination of this Agreement and/or the Recipient continuing to
no longer perform services for the Company shall not affect the Company’s
obligation to deliver vested Units to the Recipient in the form of Common Stock.
Common Stock deliverable as part of the vested Units shall be delivered to the
Recipient upon the earlier of: (i) the Delivery Date; (ii) termination of this
Agreement and/or the Recipient continuing to no longer perform services for the
Company; or (iii) a Change of Control of the Company.

3. Rights. Except as provided in Section 18, the Recipient will receive no
benefit or adjustment to the Units with respect to any cash or stock dividend,
or other distributions. Further,

 

1



--------------------------------------------------------------------------------

the Recipient will have no voting rights with respect to the Units until the
shares of Common Stock are issued.

4. Restriction on Transfer. The Recipient shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any Units prior to the applicable vesting
date.

5. Reservation of Right to Terminate Relationship. Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Recipient at any time, with or without cause.

6. Securities. In order to enable the Company to comply with the Securities Act
of 1933 (the “Securities Act”) and relevant state law, the Company may require
the Recipient, the Recipient’s estate, or any permitted transferee as a
condition of issuing the Common Stock, to give written assurance satisfactory to
the Company that the shares subject to the Units are being acquired for such
person’s own account, for investment only, with no view to the distribution of
same, and that any subsequent resale of any such shares either shall be made
pursuant to a registration statement under the Securities Act and applicable
state law which has become effective and is current with regard to the shares
being sold, or shall be pursuant to an exemption from registration under the
Securities Act and applicable state law.

The Units and the underlying shares of Common Stock are further subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
underlying the Units upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with the issuance of the Common
Stock, the Common Stock will not be issued unless such listing, registration,
qualification, consent or approval shall have been effected.

7. Tax Withholding. The Recipient acknowledges and agrees that the Company may
require the Recipient to pay, or may withhold from sums owed by the Company to
the Recipient, any amount necessary to comply with the minimum applicable
withholding requirements that the Company deems necessary to comply with any
federal, state or local withholding requirements for income and employment tax
purposes.

8. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences of this Award to the Recipient and will not be
liable to the Recipient for any adverse tax consequences arising in connection
with this Award. The Recipient has been advised to consult with his own personal
tax, financial and/or legal advisors regarding the tax consequences of this
Award.

9. 409A Compliance. The provisions of this Agreement and the issuance of the
shares of Common Stock in respect of the Units is intended to comply with the
short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).

 

2



--------------------------------------------------------------------------------

10. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, as follows:

 

The Recipient: To the Recipient at the address on the signature page of this
Agreement The Company:

The Best One, Inc.

2650 N. Military Trail, Suite 300

Boca Raton, FL 33431

Attention: Chief Executive Officer

with a copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson, White & Lioce, P.A.

1645 Palm Beach Lakes Boulevard, Suite 1200

West Palm Beach, Florida 33401

or to such other address as either of them, by notice to the other may designate
from time to time.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

12. Attorney’s Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

13. Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.

14. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties solely with respect to the Award and
supersedes all prior negotiations, understandings, representations (if any), and
agreements made by and between the parties. Each party specifically
acknowledges, represents and warrants that they have not been induced to sign
this Agreement.

15. Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the

 

3



--------------------------------------------------------------------------------

obligations provided therein or performance shall be governed or interpreted
according to the internal laws of the State of Florida without regard to choice
of law considerations.

16. Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

17. Arbitration. Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, except
to the extent a party is seeking equitable relief, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Palm Beach County, Florida (unless the parties agree in writing
to a different location), before a single arbitrator in accordance with the
rules of the American Arbitration Association then in effect. The decision and
award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

18. Adjustments. The number of shares of Common Stock deliverable under this
Agreement are subject to adjustment from time to time upon the occurrence of any
of the events specified in this Section 18. For the purpose of this Section 18,
“Common Stock” means shares now or hereafter authorized of any class of common
stock of the Company, however designated, that has the right to participate in
any distribution of the assets or earnings of the Company without limit as to
per share amount (excluding, and subject to any prior rights of, any class or
series of preferred stock).

(a) In case the Company shall (i) pay a dividend or make a distribution in
shares of Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares,
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares, or (iv) issue by reclassification of its shares of Common Stock other
securities of the Company, then the number and kind of securities issuable on
such date, shall be proportionately adjusted so that the Recipient hereafter
shall be entitled to receive the aggregate number and kind of shares of Common
Stock (or such other securities other than Common Stock) of the Company, the
Recipient would have been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification. Such adjustment
shall be made successively whenever any event listed above shall occur.

(b) In case the Company shall fix a record date for the making of a distribution
to all holders of Common Stock (including any such distribution made in
connection with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Recipient shall be entitled to receive such distribution
as if he owned shares of Common Stock as of such record date.

(c) Reserved

(d) In the event that at any time, as a result of an adjustment made pursuant to

 

4



--------------------------------------------------------------------------------

Section 18(a) above, the Recipient shall become entitled to receive any shares
of capital stock of the Company other than shares of Common Stock, thereafter
the number of such other shares shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as practicable to the provisions
with respect to the shares of Common Stock contained in this Section 18.

(e) If the Company merges or consolidates into or with another corporation or
entity, or if another corporation or entity merges into or with the Company
(excluding such a merger in which the Company is the surviving or continuing
corporation and which does not result in any reclassification, conversion,
exchange, or cancellation of the outstanding shares of Common Stock), or if all
or substantially all of the assets or business of the Company are sold or
transferred to another corporation, entity, or person, then, as a condition to
such consolidation, merger, or sale (any a “Transaction”), the Company shall
require the surviving entity to assume this Agreement and provide the Recipient
with the equivalent number of shares on the same terms and conditions.

(f) In case any event shall occur as to which the other provisions of this
Section 18 are not strictly applicable but the failure to make any adjustment
would not fairly protect the purchase rights represented by this Agreement in
accordance with the essential intent and principles hereof, then, in each such
case, the Company shall effect such adjustment, on a basis consistent with the
essential intent and principles established in this Section 18, as may be
necessary to preserve, without dilution, the rights represented by this
Agreement.

(g) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, options or in convertible
securities or (B) to subscribe for or purchase shares of Common Stock, options
or convertible securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(h) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 18, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Agreement and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
number or type of capital stock or other securities deliverable under this
Agreement, describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Recipient and to the Company’s Transfer Agent, if any.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.

 

WITNESSES: THE BEST ONE, INC.   By:   Derek Dubner, Chief Executive Officer
RECIPIENT       Address:      

 

 

6